        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
          Plaintiff,

v.                                                     Case No. 12-10085-JTM
                                                                19-10001-JTM
MARIA MACHUCA-QUIINTANA,
         Defendant.

CONSOLIDATED MEMORANDUM AND ORDER REGARDING DEFENDANT’S
         MOTIONS FOR RELEASE OR HOME CONFINEMENT

      This matter is before the court on defendant’s Motions for Release or Home

Confinement Under § 3582(c)(1)(A) under the First Step Act and Emergency Release Due

to the Coronavirus (No. 12-10085 Dkt. 471; No. 19-10001 Dkt. 47). Defendant has two cases

before the court, but filed identical motions for release in each case. The United States

opposes defendant’s motions and has filed a consolidated response (No. 12-10085 Dkt.

475; No. 19-10001 Dkt. 51). This is a consolidated order pertaining to both motions.

Background

      On November 15, 2012, defendant pled guilty in Case No. 12-10085 to count 28 of

the Indictment filed against her, which charged a conspiracy to distribute cocaine in

violation of 21 U.S.C. § 846 and §841(b)(1)(A). (Dkt. 212, 213). She was sentenced on

February 19, 2013 to a term of 60 months in prison followed by five years of supervised

release. (Dkt. 286). Defendant’s term in prison was subsequently reduced to 43 months

pursuant to a motion under 18 U.S.C. § 3582(c) based upon a subsequently reduced

guideline range made retroactively applicable to defendant’s sentence. (See Dkt. 351).
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 2 of 11




Defendant was released from custody into the supervision of the United States Probation

Office on November 2, 2015.

       On January 14, 2019, the court entered a Petition & Order for Revocation in Case

No. 12-10085 (Dkt. 445) based upon defendant’s alleged possession and use of cocaine

and alcohol, receipt of a ticket for an open container of alcohol, travel outside of the

district without permission, association with a known convicted felony, failure to report

for required substance abuse counseling, and the fact that defendant was charged in a

new District of Kansas case (Case No. 19-10001) with distribution of methamphetamine.

The court held a final hearing on the Petition & Order for Revocation on October 10, 2019,

and revoked defendant’s supervision. The court then entered a revocation judgment of

12 months and 1 day in prison, to run consecutively to the sentence imposed in Case No.

19-10001. (Dkt. 465).

       Defendant was charged by Indictment in Case No. 19-10001 on January 9, 2019

with one count of distribution of methamphetamine greater than 50 grams in violation of

21 U.S.C. § 841(a) and § 841 (b)(1)(A). (Dkt. 1). She pled guilty to count 1 as charged on

August 5, 2019. (Dkt. 25, 26). Defendant was then sentenced on October 10, 2019, pursuant

to the terms of her plea agreement, to 144 months imprisonment followed by five years

of supervised release. (Dkt. 34). Defendant filed Motions to Vacate under 28 U.S.C. § 2255

on February 28, 2020, which are still pending, pertaining to both the revocation judgment

in Case No. 12-10085 and the sentence in Case No. 19-10001.

       The motions currently before the court request relief under 18 U.S.C. §

3582(c)(1)(A)’s “compassionate release” provisions. Specifically, defendant requests that

                                            2
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 3 of 11




her sentence be reduced to time served in both cases or, alternatively, that she be

sentenced to home confinement or probation with a home confinement element. She

contends that her age and medical conditions combined with the threat of infection of

Covid-19 at her correctional facility constitute extraordinary and compelling reasons

justifying a sentence reduction under § 3582(c). The United States opposes the motions

contending that the court is without jurisdiction to grant defendant’s compassionate

release motion because she has not satisfied § 3582(c)’s exhaustion requirement, and that

the court lacks authority to order home confinement. The court denies defendant’s

motion as to both cases because it finds that defendant has not shown extraordinary and

compelling reasons for a sentence reduction.

§3582(c)(1)(A)’s Exhaustion Requirement

       The Tenth Circuit interprets § 3582(c) as setting definitive jurisdictional limits to a

district court’s ability to modify a term of imprisonment. See United States v. Spaulding,

802 F.3d 1110, 1112, 1122 (10th Cir. 2015) (finding that “courts have jurisdiction to alter …

criminal judgments only to the extent expressly permitted by statute or by Rule 35 of the

Federal Rules of Criminal Procedure” and that “the relevant provisions of § 3582(c)

operate as a clear and mandatory restriction on a court’s authority.”) (internal quotation

marks and citations omitted). Section 3582(c)(1)(A) specifies that if defendant chooses to

file a motion requesting modification of a term of imprisonment directly, she may do so

only after exhausting all administrative rights to appeal the Bureau of Prison’s failure to

bring such a motion upon his behalf, or after the expiration of 30 days from a request

made to the warden of the defendant’s facility for such a recommendation. See 18 U.S.C.

                                              3
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 4 of 11




§ 3582(c); United States v. Britton, 2020 WL 2404969 at *3 (D. N.H. May 12, 2020) (discussing

the two alternative avenues for exhaustion under § 3582(c) and characterizing the

expiration of 30 days to be an “exception” to the traditional administrative appeal

process). This court has consistently held that a defendant’s failure to comply with the

statute’s exhaustion requirement precludes compassionate release. See United States v.

Nash, No. 19-40022-1-DDC, 2020 WL 1974305 at *2 (D. Kan. Apr. 24, 2020) (citing United

States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) for the proposition that “[u]nless

the defendant meets this exhaustion requirement, the court lacks jurisdiction to modify

the sentence or grant relief.”). See also United States v. Read-Forbes, No. 12-20099-1-KHV,

2020 WL 188856 (D. Kan. Apr. 16, 2020); United States v. Boyles, No. 18-20092-JAR, 2020

WL 1819887 (D. Kan. Apr. 10, 2020); United States v. Brown, No. 12-20066-37-KHV, 2020

WL 1935053 (D. Kan. Apr. 22, 2020); United States v. Moore, No. 15-10132-01-EFM, 2020

WL 2061429 (D. Kan. Apr. 29, 2020).

       Here, defendant indicates that she sent a request for compassionate release to the

warden of FCI Carswell by mail on April 5, 2020. Even allowing additional time for

receipt of the mail, the court finds the letter would have been received by the warden by

April 10, 2020. The record before the court is unclear as to whether defendant ever

received a formal response or denial of the request from the warden of her facility, but it

is clear that defendant’s Motion was filed on May 18, 2020, more than 30 days after the

letter would have been received by the warden.

       The United States contends that defendant has failed to satisfy the exhaustion

requirement because she did not appeal the warden’s indecision to a higher level of the

                                             4
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 5 of 11




BOP, as traditionally required by the BOP’s administrative appeal process. While it is true

that the BOP’s administrative appeal regulations treat a non-response the same as a

denial (see 28 C.F.R. § 542.18), the approach urged by the United States ignores the

alternative avenue of exhaustion expressly permitted by § 3582(c)(1)(A). As provided by

the statute and recognized by other courts, § 3582(c)(1)(A) permits two alternative

avenues of exhaustion: either a defendant can exhaust all administrative remedies with

the BOP, or the defendant can wait for 30 days to elapse from the date the warden

received a request for compassionate release. See United States v. Reid, 2020 WL 1904598

at *3 (N.D. Cal. April 18, 2020). It may be true in this instance that defendant did not

pursue an internal appeal of the warden’s inaction on her letter, but under § 3582(c)(1)(A)

further appeal was not required so long as 30 days had elapsed between the warden’s

receipt of the letter and the filing of the motion. Consequently, even though this court

finds the exhaustion requirement of the statute to be non-waivable, the court finds

sufficient information in the record to conclude that defendant has met the threshold

requirement of exhaustion. Because defendant has met that threshold requirement, the

court must determine whether she has shown extraordinary and compelling reasons for

a sentence reduction under § 3582(c) and the applicable policy guidelines.

§3582(c)(1)(A) Requirement of Extraordinary and Compelling Reasons

       If the exhaustion prerequisite is met, § 3582(c)(1)(A) allows the court to reduce a

defendant’s term of imprisonment if it considers the factors set forth in 18 U.S.C. § 3553(a)

and finds that a reduction is warranted by “extraordinary and compelling reasons,” that

the defendant is not a danger to the community, and that the reduction is consistent with

                                             5
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 6 of 11




applicable policy statements issued by the Sentencing Commission. See United States v.

Britton, 2020 WL 2404969 at *3 (D. N.H. May 12, 2020) (citations omitted). The court has

considerable discretion in making such a sentence reduction. See id.

       The applicable policy statement is found in § 1B1.13 of the Sentencing Guidelines,

and has not been amended since the passage of the FSA:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment … if, after
       considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they are
       applicable, the court determines that –

       (1)(A) Extraordinary and compelling reasons warrant the reduction; or

       (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30
       years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
       for the offense or offenses for which the defendant is imprisoned;

       (2) The defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) The reduction is consistent with this policy statement.

Application Note 1 to § 1B1.13 elaborates on the meaning of “extraordinary and

compelling reasons” warranting a sentence reduction, specifying that extraordinary and

compelling reasons can exist based upon (A) the defendant’s medical condition, (B) the

defendant’s age, (C) the defendant’s family circumstances, or the “catchall” provision (D):

“[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s

case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1.

       U.S.S.G. § 1B1.13 cmt. n.1(B) specifies that for a defendant to show extraordinary

and compelling reasons based upon age, she must be at least 65 years old and have served

                                              6
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 7 of 11




at least 10 years or 75 percent of his sentence, and be experiencing a “serious

deterioration” in mental or physical health as a result of the aging process. Defendant is

only 52 years old and was sentenced in both cases less than a year ago on October 10,

2019. Even if she had served 75 percent of her sentence, she is not suffering any serious

deterioration in mental or physical health as a result of the aging process. Likewise,

defendant indicates that she has two adult children but does not argue that any death or

incapacitation of a minor child or spouse is an extraordinary and compelling reason for

release. Consequently, defendant must rely upon a showing of extraordinary and

compelling reasons under application note (1)(A), regarding medical conditions, or

(1)(D), the “catchall” provision.

       Application Note (1)(A) limits the medical conditions that satisfy the

extraordinary and compelling criteria to those in which the defendant is suffering from a

terminal illness, or those in which defendant is suffering from a “serious physical or

medical condition,” a “serious functional or cognitive impairment,” or “experiencing

deteriorating physical or mental health because of the aging process, that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” U.S.S.G. §

1B1.13 cmt. n.1(A). Defendant’s motion indicates only that she suffers from anxiety and

high cholesterol. These are not medical conditions that, standing alone, rise to the policy

guideline’s level of serious medical conditions that would substantially diminish her

ability to provide self-care within a correctional environment. Defendant, however,

contends these medical conditions in combination with the risk of infection from Covid-

                                            7
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 8 of 11




19, which she argues has infected three inmates and caused one death in her facility, are

sufficient to constitute extraordinary and compelling reasons. The court notes that the

conditions cited by defendant, anxiety and high cholesterol, are not among the conditions

cited by the Centers for Disease Control as involving some increased risk of complications

from Covid-19 infection. See Centers for Disease Control and Prevention, “People Who

are    at     Higher      Risk     of     Severe     Illness,”    available    online       at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html (last visited June 8, 2020).

       Additionally, “… the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020,

3:09PM),    https://www.bop.gov/resources/news/202000313_covid19.jsp).             See   also

United States v. Eberhart, 13-CR-00313-PJH-1, 2020 WL 1450745 at *2 (N.D. Cal. Mar. 25,

2020) (“General concerns about possible exposure to COVID-19 do not meet the criteria

for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13.”); United States v. Seymon, 11-CR-10040-JES, 2020 WL 2468762 at *4 (C.D. Ill. May

13, 2020) (“The Court does not seek to minimize the risks that COVID-19 poses to inmates

in the BOP …. But the mere presence of COVID-19 in a particular prison cannot justify

compassionate release – if it could, every inmate in that prison could obtain release.”).

                                                8
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 9 of 11




      Defendant indicates she is non-violent and has had no disciplinary incidents while

in custody, but again – defendant has been in custody less than a year, and the lack of

disciplinary infractions, while commendable, is not “extraordinary” under the policy

guidelines. Consequently, defendant has offered no circumstances the court finds

extraordinary and compelling under the catchall provision of application note (1)(D).

      Defendant’s fears regarding Covid-19, while understandable, simply do not

constitute “extraordinary and compelling reasons” under § 3582(c) and the applicable

policy statements to reduce her sentence to time served. Even if defendant had

demonstrated extraordinary and compelling reasons, however, the court would still be

obligated to weigh the factors listed in 18 U.S.C. § 3553(a) to determine an appropriate

reduction in sentence. The court’s analysis of those factors relative to defendant’s 19-

10001 sentence and the revocation judgment in 12-10085 leads it to conclude that the

sentences as originally imposed are appropriate.

      The court considered the § 3553(a) factors when it sentenced defendant in Case

No. 19-10001. (See Transcript of Sentencing Hearing, Case No. 19-10001 Dkt. 46, at 4-5).

With respect to the 144-month sentence imposed, the court noted the large quantities of

methamphetamine for which defendant had admitted responsibility (over 23,000

kilograms of marijuana equivalent), that it was her second federal drug trafficking

offense, her lengthy criminal history, and her pattern of criminal behavior. Given those

factors, the court found the sentence of 144 months, to which defendant did not object,

was sufficient, but not greater than necessary, to reflect the seriousness of the offense,

promote respect of the law, provide just punishment, deter future crime, and protect the

                                            9
        Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 10 of 11




public from further offenses. The court similarly considered the § 3553(a) factors when it

imposed the revocation judgment in Case No. 12-10085. (Id. at 16). The sentences imposed

by the court are less than a year old. Nothing in defendants’ motions for compassionate

release provides a basis for the court to reconsider its prior analysis of the § 3553(a) factors

as they pertain to defendant’s conduct.

CARES Act

       Notwithstanding the merits of defendant’s other arguments, the court lacks any

authority to order that she serve the remainder of her sentence on either case by home

confinement. The CARES Act expended the BOP’s discretion by lengthening the

maximum amount of time the Director is authorized to place an inmate in home

confinement prior to release. See United States v. Nash, 19-40022-01-DDC, 2020 WL

1974305 at *1 (D. Kan. Apr. 24, 2020) (citing CARES Act, Pub. L. No. 116-136, § 12003(b)(2),

134 Stat. 281, 516 (2020)); see also Furando v. Ortiz, 2020 WL 1922357 at *2-3 (D. N.J. April

21, 2020) (detailing home confinement procedures established by the Attorney General

and BOP under the CARES Act). But, only the Bureau of Prisons has the authority to

order home confinement under the CARES Act. See United States v. Nash, 2020 WL

1974305, at *3 (D. Kan. Apr. 24, 2020) (“the CARES Act authorizes the BOP – not courts

– to expand the use of home confinement”); United States v. Boyles, 18-20092-JAR, 2020

WL 1819887 at *2 n.10 (D. Kan. Apr. 10, 2020) (explaining the difference between the

CARES Act grant of authority to the BOP to lengthen the duration of home confinement

and the court’s jurisdiction to reduce a sentence under 18 U.S.C. § 3582(c)). The defendant



                                              10
       Case 6:19-cr-10001-JTM Document 52 Filed 06/08/20 Page 11 of 11




must pursue home confinement directly with the BOP through the appropriate

administrative process to obtain any relief under the CARES Act.

Conclusion

      Defendant’s motions for compassionate release fail to establish extraordinary and

compelling reasons for a sentence reduction under § 3582(c)(1)(A), and the court finds the

sentences originally imposed are appropriate in light of the factors the court is required

to consider under § 3553(a). In addition, the court lacks jurisdiction under the CARES Act

to order that any portion of defendant’s sentence be served by home confinement.

Defendant’s motions (No. 12-10085 Dkt. 471; No. 19-10001 Dkt. 47) are therefore DENIED.

      IT IS SO ORDERED.

      Dated this 8th day of June, 2020.



                                          /s/J. Thomas Marten
                                          THE HONORABLE J. THOMAS MARTEN
                                          UNITED STATES DISTRICT COURT




                                           11
